
	

114 S6 IS: We the People Act of 2016
U.S. Senate
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 6
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2016
			Mr. Udall (for himself, Mr. Merkley, Mr. Whitehouse, Mr. Schumer, Ms. Baldwin, Mr. Bennet, Mr. Leahy, Mr. King, Mr. Franken, Ms. Heitkamp, Ms. Klobuchar, Ms. Warren, Mr. Markey, Mr. Schatz, Mr. Sanders, Mrs. Gillibrand, Mr. Wyden, Mr. Heinrich, Mr. Peters, Mr. Brown, Mr. Blumenthal, Ms. Hirono, Mr. Murphy, Mr. Casey, Mr. Cardin, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To reform our government, reduce the grip of special interest, and return our democracy to the
			 American people through increased transparency and oversight of our
			 elections and government.
	
	
		1.Short title, etc
 (a)Short titleThis Act may be cited as the We the People Act of 2016. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title, etc.
					TITLE I—Campaign disclosure and transparency reform
					Subtitle A—Disclosure
					Sec. 1001. Short title.
					Sec. 1002. Campaign disbursement reporting.
					Sec. 1003. Application of disclosure rules to Super PACs.
					Sec. 1004. Effective date.
					Subtitle B—Candidate-Super PAC coordination
					Sec. 1101. Short title.
					Sec. 1102. Clarification of treatment of coordinated expenditures as contributions to candidates.
					Sec. 1103. Clarification of ban on fundraising for Super PACs by Federal candidates and
			 officeholders.
					Subtitle C—Real-Time transparency
					Sec. 1201. Short title.
					Sec. 1202. 48-hour notification required for all political committees receiving cumulative
			 contributions of $1,000 or more during a year from any contributor.
					Sec. 1203. Filing by Senate candidates with Federal Election Commission.
					Subtitle D—Establishment of Federal Election Administration
					Sec. 1301. Short title.
					Part I—Federal election administration
					Sec. 1311. Establishment of the Federal Election Administration.
					Sec. 1312. Executive schedule positions.
					Sec. 1313. GAO examination of enforcement of campaign finance laws by the Department of Justice.
					Sec. 1314. GAO study and report on appropriate funding levels.
					Sec. 1315. Conforming amendments.
					Part II—Transition provisions
					Sec. 1321. Transfer of functions of Federal Election Commission.
					Sec. 1322. Transfer of property, records, and personnel.
					Sec. 1323. Repeals.
					Sec. 1324. Conforming amendments.
					Sec. 1325. Treatment of certain regulations.
					Sec. 1326. Effective date.
					TITLE II—Lobbying reform
					Subtitle A—Member ban on lobbying
					Sec. 2101. Lifetime ban on Members of Congress from lobbying.
					Subtitle B—Close the 20-Percent lobbying loophole
					Sec. 2201. Lobbyist registration reforms.
					TITLE III—Revolving door reform
					Sec. 3001. Short title.
					Sec. 3002. Restrictions on private sector payment for Government service.
					Sec. 3003. Requirements relating to slowing the revolving door among financial services regulators.
					Sec. 3004. Prohibition of procurement officers accepting employment from Government contractors.
					Sec. 3005. Revolving door restrictions on financial services regulators moving into the private
			 sector.
					Sec. 3006. Restrictions on Federal examiners and supervisors of financial institutions.
					TITLE IV—Severability
					Sec. 4001. Severability.
				
			ICampaign disclosure and transparency reform
			ADisclosure
 1001.Short titleThis subtitle may be cited as the Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2016 or the DISCLOSE Act of 2016.
				1002.Campaign
			 disbursement reporting
					(a)Information
			 required To be reported
						(1)Treatment of
			 functional equivalent of express advocacy as independent
 expenditureSubparagraph (A) of section 301(17) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(17)) is amended to read as follows:
							
 (A)that expressly advocates the election or defeat of a clearly identified candidate, or is the functional equivalent of express advocacy because, when taken as a whole, it can be interpreted by a reasonable person only as advocating the election or defeat of a candidate, taking into account whether the communication involved mentions a candidacy, a political party, or a challenger to a candidate, or takes a position on a candidate’s character, qualifications, or fitness for office; and.
						(2)Expansion of
			 period during which communications are treated as electioneering
 communicationsSection 304(f)(3)(A)(i) of such Act (52 U.S.C. 30104(f)(3)(A)(i)) is amended—
 (A)by redesignating subclause (III) as subclause (IV); and
 (B)by striking subclause (II) and inserting the following:
								
 (II)in the case of a communication which refers to a candidate for an office other than the President or Vice President, is made during the period beginning on January 1 of the calendar year in which a general or runoff election is held and ending on the date of the general or runoff election (or in the case of a special election, during the period beginning on the date on which the announcement with respect to such election is made and ending on the date of the special election);
 (III)in the case of a communication which refers to a candidate for the office of President or Vice President, is made in any State during the period beginning 120 days before the first primary election, caucus, or preference election held for the selection of delegates to a national nominating convention of a political party is held in any State (or, if no such election or caucus is held in any State, the first convention or caucus of a political party which has the authority to nominate a candidate for the office of President or Vice President) and ending on the date of the general election; and.
							(3)Effective date;
			 transition for electioneering communications made prior to
 enactmentThe amendment made by paragraph (2) shall apply with respect to communications made on or after January 1, 2017, except that no communication which is made prior to such date shall be treated as an electioneering communication under subclause (II) or (III) of section 304(f)(3)(A)(i) of the Federal Election Campaign Act of 1971 (as amended by paragraph (2)) unless the communication would be treated as an electioneering communication under such section if the amendment made by paragraph (2) did not apply.
						(b)Disclosure
			 requirements for corporations, labor organizations, and certain other
			 entities
						(1)In
 generalSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows:
							
								324.Disclosure of
				campaign-related disbursements by covered organizations
									(a)Disclosure
				statement
										(1)In
 generalAny covered organization that makes campaign-related disbursements aggregating more than $10,000 in an election reporting cycle shall, not later than 24 hours after each disclosure date, file a statement with the Commission made under penalty of perjury that contains the information described in paragraph (2)—
 (A)in the case of the first statement filed under this subsection, for the period beginning on the first day of the election reporting cycle and ending on the first such disclosure date; and
 (B)in the case of any subsequent statement filed under this subsection, for the period beginning on the previous disclosure date and ending on such disclosure date.
											(2)Information
 describedThe information described in this paragraph is as follows:
 (A)The name of the covered organization and the principal place of business of such organization.
 (B)The amount of each campaign-related disbursement made by such organization during the period covered by the statement of more than $1,000, and the name and address of the person to whom the disbursement was made.
 (C)In the case of a campaign-related disbursement that is not a covered transfer, the election to which the campaign-related disbursement pertains and if the disbursement is made for a public communication, the name of any candidate identified in such communication and whether such communication is in support of or in opposition to a candidate.
 (D)A certification by the chief executive officer or person who is the head of the covered organization that the campaign-related disbursement is not made in cooperation, consultation, or concert with or at the request or suggestion of a candidate, authorized committee, or agent of a candidate, political party, or agent of a political party.
 (E)If the covered organization makes campaign-related disbursements using exclusively funds in a segregated bank account consisting of funds that were paid directly to such account by persons other than the covered organization that controls the account, for each such payment to the account—
 (i)the name and address of each person who made such payment during the period covered by the statement;
 (ii)the date and amount of such payment; and
 (iii)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle and ending on the disclosure date,
												but
				only if such payment was made by a person who made payments to the
			 account in
				an aggregate amount of $10,000 or more during the period beginning
			 on the first
				day of the election reporting cycle and ending on the disclosure
 date.(F)If the covered organization makes campaign-related disbursements using funds other than funds in a segregated bank account described in subparagraph (E), for each payment to the covered organization—
 (i)the name and address of each person who made such payment during the period covered by the statement;
 (ii)the date and amount of such payment; and
 (iii)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle and ending on the disclosure date,
												but
				only if such payment was made by a person who made payments to the
			 covered
				organization in an aggregate amount of $10,000 or more during the
			 period
				beginning on the first day of the election reporting cycle and
			 ending on the
 disclosure date.(G)Such other information as required in rules established by the Commission to promote the purposes of this section.
											(3)Exceptions
											(A)Amounts received
 in ordinary course of businessThe requirement to include in a statement filed under paragraph (1) the information described in paragraph (2) shall not apply to amounts received by the covered organization in commercial transactions in the ordinary course of any trade or business conducted by the covered organization or in the form of investments (other than investments by the principal shareholder in a limited liability corporation) in the covered organization.
											(B)Donor
 restriction on use of fundsThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply if—
 (i)the person described in such subparagraph prohibited, in writing, the use of the payment made by such person for campaign-related disbursements; and
 (ii)the covered organization agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements.
												(C)Amounts
 received from affiliatesThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply to any amount which is described in subsection (f)(3)(A)(i).
											(4)Other
 definitionsFor purposes of this section: (A)Disclosure dateThe term disclosure date means—
 (i)the first date during any election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000; and
 (ii)any other date during such election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000 since the most recent disclosure date for such election reporting cycle.
												(B)Election
 reporting cycleThe term election reporting cycle means the 2-year period beginning on the date of the most recent general election for Federal office.
 (C)PaymentThe term payment includes any contribution, donation, transfer, payment of dues, or other payment.
											(b)Coordination
				with other provisions
										(1)Other reports
 filed with the CommissionInformation included in a statement filed under this section may be excluded from statements and reports filed under section 304.
										(2)Treatment as
 separate segregated fundA segregated bank account referred to in subsection (a)(2)(E) may be treated as a separate segregated fund for purposes of section 527(f)(3) of the Internal Revenue Code of 1986.
 (c)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such reports had been required under subsection (c) or (g) of section 304.
									(d)Campaign-Related
 disbursement definedIn this section, the term campaign-related disbursement means a disbursement by a covered organization for any of the following:
 (1)An independent expenditure consisting of a public communication.
 (2)An electioneering communication, as defined in section 304(f)(3).
 (3)A covered transfer.
										(e)Covered
 organization definedIn this section, the term covered organization means any of the following:
 (1)A corporation (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).
 (2)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code).
 (3)A labor organization (as defined in section 316(b)).
 (4)Any political organization under section 527 of the Internal Revenue Code of 1986, other than a political committee under this Act.
										(f)Covered transfer
				defined
										(1)In
 generalIn this section, the term covered transfer means any transfer or payment of funds by a covered organization to another person if the covered organization—
 (A)designates, requests, or suggests that the amounts be used for—
 (i)campaign-related disbursements (other than covered transfers); or
 (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;
 (B)made such transfer or payment in response to a solicitation or other request for a donation or payment for—
 (i)the making of or paying for campaign-related disbursements (other than covered transfers); or
 (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;
 (C)engaged in discussions with the recipient of the transfer or payment regarding—
 (i)the making of or paying for campaign-related disbursements (other than covered transfers); or
 (ii)donating or transferring any amount of such transfer or payment to another person for the purpose of making or paying for such campaign-related disbursements;
 (D)made campaign-related disbursements (other than a covered transfer) in an aggregate amount of $50,000 or more during the 2-year period ending on the date of the transfer or payment, or knew or had reason to know that the person receiving the transfer or payment made such disbursements in such an aggregate amount during that 2-year period; or
 (E)knew or had reason to know that the person receiving the transfer or payment would make campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer or payment.
 (2)ExclusionsThe term covered transfer does not include any of the following:
 (A)A disbursement made by a covered organization in a commercial transaction in the ordinary course of any trade or business conducted by the covered organization or in the form of investments made by the covered organization.
 (B)A disbursement made by a covered organization if—
 (i)the covered organization prohibited, in writing, the use of such disbursement for campaign-related disbursements; and
 (ii)the recipient of the disbursement agreed to follow the prohibition and deposited the disbursement in an account which is segregated from any account used to make campaign-related disbursements.
												(3)Exception for
				certain transfers among affiliates
											(A)Exception for
				certain transfers among affiliates
												(i)In
 generalThe term covered transfer does not include an amount transferred by one covered organization to another covered organization if such transfer—
 (I)is not made directly into a separate segregated bank account described in subsection (a)(2)(E); and
 (II)is treated as a transfer between affiliates under subparagraph (B).
													(ii)Special
 ruleIf the aggregate amount of transfers described in clause (i) exceeds $50,000 in any election reporting cycle—
 (I)the covered organization which makes such transfers shall provide to the covered organization receiving such transfers the information required under subsection (a)(2)(F) (applied by substituting the period beginning on the first day of the election reporting cycle and ending on the date of the most recent transfer described in subsection (f)(3)(A)(i) for the period covered by the statement in clause (i) thereof); and
 (II)the covered organization receiving such transfers shall report the information described in subclause (I) on any statement filed under subsection (a)(1) as if any contribution, donation, or transfer to which such information relates was made directly to the covered organization receiving the transfer.
													(B)Description of
 transfers between affiliatesA transfer of amounts from one covered organization to another covered organization shall be treated as a transfer between affiliates if—
 (i)one of the organizations is an affiliate of the other organization; or
 (ii)each of the organizations is an affiliate of the same organization,
												except
				that the transfer shall not be treated as a transfer between
			 affiliates if one
				of the organizations is established for the purpose of making
			 campaign-related
				disbursements.(C)Determination of
 affiliate statusFor purposes of this paragraph, the following organizations shall be considered to be affiliated with each other:
 (i)A membership organization, including a trade or professional association, and the related State and local entities of that organization.
 (ii)A national or international labor organization and its State or local unions, or an organization of national or international unions and its State and local entities.
 (iii)A corporation and its wholly owned subsidiaries.
												(D)Coverage of
				transfers to affiliated section 501(c)(3)
 organizationsThis paragraph shall apply with respect to an amount transferred by a covered organization to an organization described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in the same manner as this paragraph applies to an amount transferred by a covered organization to another covered organization..
						(2)Conforming
 amendmentSection 304(f)(6) of such Act (52 U.S.C. 30104) is amended by striking Any requirement and inserting Except as provided in section 324(b), any requirement.
						1003.Application of
			 disclosure rules to Super PACs
					(a)In
 generalSubsection (e) of section 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126), as amended by section 1002, is amended by adding at the end the following new paragraph:
						
 (5)A political committee with an account that accepts donations or contributions that do not comply with the contribution limits or source prohibitions under this Act, but only with respect to such accounts..
					(b)Conforming
 amendmentParagraph (4) of section 324(e) of such Act (52 U.S.C. 30126), as amended by section 1002, is amended by inserting (except as provided in paragraph (5)) before the period at the end.
					1004.Effective
 dateExcept as provided in section 102(a)(3), the amendments made by this subtitle shall apply with respect to disbursements made on or after January 1, 2017, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.
				BCandidate-Super PAC coordination
 1101.Short titleThis subtitle may be cited as the Stop Super PAC-Candidate Coordination Act.
				1102.Clarification of treatment of coordinated expenditures as contributions to candidates
 (a)Treatment as contribution to candidateSection 301(8)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(8)(A)) is amended— (1)by striking or at the end of clause (i);
 (2)by striking the period at the end of clause (ii) and inserting ; or; and (3)by adding at the end the following new clause:
							
 (iii)any payment made by any person (other than a candidate, an authorized committee of a candidate, or a political committee of a political party) for a coordinated expenditure (as such term is defined in section 325) which is not otherwise treated as a contribution under clause (i) or clause (ii)..
 (b)DefinitionsTitle III of such Act (52 U.S.C. 30101 et seq.), as amended by this Act, is amended to by adding at the end the following new section:
						
							325.Payments for coordinated expenditures
								(a)Coordinated expenditures
 (1)In generalFor purposes of section 301(8)(A)(iii), the term coordinated expenditure means— (A)any expenditure, or any payment for a covered communication described in subsection (d), which is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, as defined in subsection (b); or
 (B)any payment for any communication which republishes, disseminates, or distributes, in whole or in part, any video or broadcast or any written, graphic, or other form of campaign material prepared by the candidate or committee or by agents of the candidate or committee (including any excerpt or use of any video from any such broadcast or written, graphic, or other form of campaign material).
 (2)Exception for payments for certain communicationsA payment for a communication (including a covered communication described in subsection (d)) shall not be treated as a coordinated expenditure under this subsection if—
 (A)the communication appears in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication, unless such facilities are owned or controlled by any political party, political committee, or candidate; or
 (B)the communication constitutes a candidate debate or forum conducted pursuant to regulations adopted by the Commission pursuant to section 304(f)(3)(B)(iii), or which solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum.
										(b)Coordination described
 (1)In generalFor purposes of this section, a payment is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, if the payment, or any communication for which the payment is made, is not made entirely independently of the candidate, committee, or agents. For purposes of the previous sentence, a payment or communication not made entirely independently of the candidate or committee includes any payment or communication made pursuant to any general or particular understanding with, or pursuant to any communication with, the candidate, committee, or agents about the payment or communication.
									(2)No finding of coordination based solely on sharing of information regarding legislative or policy
 positionFor purposes of this section, a payment shall not be considered to be made by a person in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, solely on the grounds that the person or the person’s agent engaged in discussions with the candidate or committee, or with any agent of the candidate or committee, regarding that person's position on a legislative or policy matter (including urging the candidate or committee to adopt that person's position), so long as there is no communication between the person and the candidate or committee, or any agent of the candidate or committee, regarding the candidate’s or committee’s campaign advertising, message, strategy, policy, polling, allocation of resources, fundraising, or other campaign activities.
 (3)No effect on party coordination standardNothing in this section shall be construed to affect the determination of coordination between a candidate and a political committee of a political party for purposes of section 315(d).
 (4)No safe harbor for use of firewallA person shall be determined to have made a payment in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, in accordance with this section without regard to whether or not the person established and used a firewall or similar procedures to restrict the sharing of information between individuals who are employed by or who are serving as agents for the person making the payment.
									(c)Payments by coordinated spenders for covered communications
 (1)Payments made in cooperation, consultation, or concert with candidatesFor purposes of subsection (a)(1)(A), if the person who makes a payment for a covered communication, as defined in subsection (d), is a coordinated spender under paragraph (2) with respect to the candidate as described in subsection (d)(1), the payment for the covered communication is made in cooperation, consultation, or concert with the candidate.
 (2)Coordinated spender definedFor purposes of this subsection, the term coordinated spender means, with respect to a candidate or an authorized committee of a candidate, a person (other than a political committee of a political party) for which any of the following applies:
 (A)During the 4-year period ending on the date on which the person makes the payment, the person was directly or indirectly formed or established by or at the request or suggestion of, or with the encouragement of, the candidate (including an individual who later becomes a candidate) or committee or agents of the candidate or committee, including with the approval of the candidate or committee or agents of the candidate or committee.
 (B)The candidate or committee or any agent of the candidate or committee solicits funds, appears at a fundraising event, or engages in other fundraising activity on the person’s behalf during the election cycle involved, including by providing the person with names of potential donors or other lists to be used by the person in engaging in fundraising activity, regardless of whether the person pays fair market value for the names or lists provided. For purposes of this subparagraph, the term election cycle means, with respect to an election for Federal office, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election).
 (C)The person is established, directed, or managed by the candidate or committee or by any person who, during the 4-year period ending on the date on which the person makes the payment, has been employed or retained as a political, campaign media, or fundraising adviser or consultant for the candidate or committee or for any other entity directly or indirectly controlled by the candidate or committee, or has held a formal position with the candidate or committee.
 (D)The person has retained the professional services of any person who, during the 2-year period ending on the date on which the person makes the payment, has provided or is providing professional services relating to the campaign to the candidate or committee. For purposes of this subparagraph, the term professional services includes any services in support of the candidate’s or committee’s campaign activities, including advertising, message, strategy, policy, polling, allocation of resources, fundraising, and campaign operations, but does not include accounting or legal services.
 (E)The person is established, directed, or managed by a member of the immediate family of the candidate, or the person or any officer or agent of the person has had more than incidental discussions about the candidate’s campaign with a member of the immediate family of the candidate. For purposes of this subparagraph, the term immediate family has the meaning given such term in section 9004(e) of the Internal Revenue Code of 1986.
										(d)Covered communication defined
 (1)In generalFor purposes of this section, the term covered communication means, with respect to a candidate or an authorized committee of a candidate, a public communication (as defined in section 301(22)) which—
 (A)expressly advocates the election of the candidate or the defeat of an opponent of the candidate (or contains the functional equivalent of express advocacy);
 (B)promotes or supports the candidate, or attacks or opposes an opponent of the candidate (regardless of whether the communication expressly advocates the election or defeat of a candidate or contains the functional equivalent of express advocacy); or
 (C)refers to the candidate or an opponent of the candidate but is not described in subparagraph (A) or subparagraph (B), but only if the communication is disseminated during the applicable election period.
 (2)Applicable election periodIn paragraph (1)(B), the applicable election period with respect to a communication means— (A)in the case of a communication which refers to a candidate in a general, special, or runoff election, the 120-day period which ends on the date of the election; or
 (B)in the case of a communication which refers to a candidate in a primary or preference election, or convention or caucus of a political party that has authority to nominate a candidate, the 60-day period which ends on the date of the election or convention or caucus.
 (3)Special rules for communications involving congressional candidatesFor purposes of this subsection, a public communication shall not be considered to be a covered communication with respect to a candidate for election for an office other than the office of President or Vice President unless it is publicly disseminated or distributed in the jurisdiction of the office the candidate is seeking.
									(e)Penalty
 (1)Determination of amountAny person who knowingly and willfully commits a violation of this Act by making a contribution which consists of a payment for a coordinated expenditure shall be fined an amount equal to the greater of—
 (A)in the case of a person who makes a contribution which consists of a payment for a coordinated expenditure in an amount exceeding the applicable contribution limit under this Act, 300 percent of the amount by which the amount of the payment made by the person exceeds such applicable contribution limit; or
 (B)in the case of a person who is prohibited under this Act from making a contribution in any amount, 300 percent of the amount of the payment made by the person for the coordinated expenditure.
 (2)Joint and several liabilityAny director, manager or officer of a person who is subject to a penalty under paragraph (1) shall be jointly and severally liable for any amount of such penalty that is not paid by the person prior to the expiration of the 1-year period which begins on the date the Commission imposes the penalty or the 1-year period which begins on the date of the final judgment following any judicial review of the Commission’s action, whichever is later..
					(c)Effective date
 (1)Repeal of existing regulations on coordinationEffective upon the expiration of the 90-day period which begins on the date of the enactment of this Act—
 (A)the regulations on coordinated communications adopted by the Federal Election Commission which are in effect on the date of the enactment of this Act (as set forth in 11 C.F.R. Part 109, Subpart C, under the heading Coordination) are repealed; and
 (B)the Federal Election Commission shall promulgate new regulations on coordinated communications which reflect the amendments made by this title.
 (2)Effective dateThe amendments made by this section shall apply with respect to payments made on or after the expiration of the 120-day period which begins on the date of the enactment of this Act, without regard to whether or not the Federal Election Commission has promulgated regulations in accordance with paragraph (1)(B) as of the expiration of such period.
						1103.Clarification of ban on fundraising for Super PACs by Federal candidates and officeholders
 (a)In GeneralSection 323(e)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30125(e)(1)) is amended— (1)by striking or at the end of subparagraph (A);
 (2)by striking the period at the end of subparagraph (B) and inserting ; or; and (3)by adding at the end the following new subparagraph:
							
 (C)solicit, receive, direct, or transfer funds to or on behalf of any political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions), or to or on behalf of any political organization under section 527 of the Internal Revenue Code of 1986 which accepts such donations or contributions (other than a committee of a State or local political party or a candidate for election for State or local office)..
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections occurring after January 1, 2017.
					CReal-Time Transparency
 1201.Short titleThis subtitle may be cited as the Real Time Transparency Act.
				1202.48-hour notification required for all political committees receiving cumulative contributions of
			 $1,000 or more during a year from any contributor
 (a)NotificationSection 304(a)(6)(A) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)(6)(A)) is amended to read as follows:
						
 (A)(i)If a political committee receives an aggregate amount of contributions equal to or greater than $1,000 from any contributor during a calendar year, the committee shall submit a notification to the Commission containing the name of the committee (and, in the case of an authorized committee of a candidate, the name of the candidate and the office sought by the candidate), the identification of the contributor, and the date of receipt and amount of the contributions involved.
 (ii)If, at any time after a political committee is required to submit a notification under this subparagraph with respect to a contributor during a calendar year, the political committee receives additional contributions from that contributor during that year, the committee shall submit an additional notification under clause (i) with respect to such contributor each time the aggregate amount of the additional contributions received from the contributor during the year equals or exceeds $1,000 (excluding the amount of any contribution for which information is required to be included in a previous notification under this subparagraph).
 (iii)The political committee shall submit the notification required under this subparagraph with respect to a contributor—
 (I)in the case of a notification described in clause (i), not later than 48 hours after the date on which the aggregate amount of contributions received from the contributor during the calendar year first equals or exceeds $1,000; or
 (II)in the case of an additional notification described in clause (ii), not later than 48 hours after the date on which the aggregate amount of contributions received from the contributor during the calendar year for which information was not already included in a notification under this subparagraph first equals or exceeds $1,000.
 (iv)For purposes of this subparagraph, any amount transferred by a joint fundraising committee which is established by an authorized committee of a candidate to any other authorized committee of that candidate shall be treated as a contribution by the joint fundraising committee to such authorized committee..
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to contributions received by a political committee under the Federal Election Campaign Act of 1971 during 2016 or any succeeding year, except that nothing in such amendment may be construed to require a political committee which does not receive contributions during the portion of 2016 which occurs after the date of the enactment of this Act to meet the requirements of section 304(a)(6)(A) of the Federal Election Campaign Act of 1971, as amended by subsection (a).
					1203.Filing by Senate candidates with Federal Election Commission
 (a)Mandatory Filing with FECSection 302(g) of the Federal Election Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
						
 (g)Filing With the CommissionAll designations, statements, and reports required to be filed under this Act shall be filed with the Commission..
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to materials filed on or after the date of the enactment of this Act.
					DEstablishment of Federal Election Administration
				1301.Short title
 This subtitle may be cited as the Federal Election Administration Act of 2016.
				IFederal election administration
					1311.Establishment of the Federal Election
			 Administration
 (a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new subtitle:
							
								BAdministrative Provisions
									1ESTABLISHMENT OF THE FEDERAL ELECTION
				ADMINISTRATION
										351.Establishment of the Federal Election
				Administration
 (a)In GeneralThere is established the Federal Election Administration (in this Act referred to as the Administration).
 (b)Independent EstablishmentThe Administration shall be an independent establishment (as defined in section 104 of title 5, United States Code).
 (c)PurposeThe Administration shall administer, seek to obtain compliance with, enforce, and formulate policy in a manner that is consistent with the language and intent of Congress with respect to the following statutes:
 (1)This Act. (2)The Presidential Election Campaign Fund Act under chapter 95 of the Internal Revenue Code of 1986.
 (3)The Presidential Primary Matching Payment Account Act under chapter 96 of the Internal Revenue Code of 1986.
 (d)Exclusive Civil JurisdictionThe Administration shall have exclusive jurisdiction with respect to the civil enforcement of the statutes identified in subsection (c).
 (e)Voting RequirementAll decisions of the Administration with respect to the exercise of its duties and powers under this Act, except those expressly reserved for decision by the Chair, shall be made by a majority vote of its members.
											(f)Meetings and Quorum
 (1)MeetingsThe Administration shall meet— (A)at least once each month; and
 (B)at the call of the Chair. (2)QuorumA majority of the members of the Administration shall constitute a quorum.
 (g)SealThe Administration shall procure a proper seal, with such suitable inscriptions and devices as the President shall approve. This seal, to be known as the official seal of the Federal Election Administration, shall be kept and used to verify official documents, under such rules and regulations as the Administration may prescribe. Judicial notice shall be taken of the seal.
 (h)Principal OfficeThe principal office of the Administration shall be in or near the District of Columbia, but the Administration may meet or exercise any of its powers anywhere in the United States.
											352.Composition of the Federal Election
				Administration
 (a)In GeneralThe Administration shall be composed of 5 members, 1 of whom shall serve as the Chair of the Administration. Not more than 2 members of the Administration shall be affiliated with the same political party while serving as a member of the Administration. For purposes of the preceding sentence, a member shall be treated as affiliated with a political party if such member was affiliated with such political party at any time during the 5-year period ending on the date on which such individual is nominated to be a member of the Administration.
											(b)Appointment
 (1)In generalEach member of the Administration shall be appointed by the President, by and with the advice and consent of the Senate.
 (2)ChairThe President shall, at the time of nomination of the first 5 members of the Administration, designate 1 of the 5 to serve as the Chair. Any individual appointed to succeed, or to fill the unexpired term of, that member (or any member succeeding that member) shall serve as the Chair.
												(3)Qualifications
 (A)In generalThe President may select an individual for service as a Member of the Commission if the individual has experience in election law and has a demonstrated record of integrity, impartiality, and good judgment.
													(B)Assistance of blue ribbon advisory panel
 (i)In generalPrior to the regularly scheduled expiration of the term of a member of the Commission and upon the occurrence of a vacancy in the membership of the Commission prior to the expiration of a term, the President shall convene a Blue Ribbon Advisory Panel, that includes individuals representing each major political party and individuals who are independent of a political party and that consists of an odd number of individuals selected by the President from retired Federal judges, former law enforcement officials, or individuals with experience in election law, except that the President may not select any individual to serve on the panel who holds any public office at the time of selection.
 (ii)RecommendationsWith respect to each member of the Commission whose term is expiring or each vacancy in the membership of the Commission (as the case may be), the Blue Ribbon Advisory Panel shall recommend to the President at least one but not more than 3 individuals for nomination for appointment as a member of the Commission.
 (iii)PublicationAt the time the President submits to the Senate the nominations for individuals to be appointed as members of the Commission, the President shall publish the Blue Ribbon Advisory Panel's recommendations for such nominations.
 (iv)Exemption from Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a Blue Ribbon Advisory Panel convened under this subparagraph.
														(c)Term of Office
												(1)In general
 (A)ChairThe Chair of the Administration shall be appointed for a term of 10 years.
 (B)Other membersSubject to subparagraph (C), the 4 members of the Administration other than the Chair shall be appointed for a term of 6 years.
 (C)Initial appointmentsOf the members initially appointed under subparagraph (B), 2 members shall be appointed for a term of 3 years.
 (2)Limitation to one termA member of the Administration may only serve 1 term, except that—
 (A)an individual appointed under subparagraph (B) of paragraph (1) who is appointed for the term described in subparagraph (C) of such paragraph may be appointed to a 6-year term in addition to the term described in such subparagraph; and
 (B)an individual appointed under paragraph (4) to fill the remainder of an unexpired term that has less than 1/2 of the term remaining may be appointed to serve another term.
 (3)Expired termsAn individual may continue to serve as a member of the Administration after the expiration of such individual’s term until the earlier of—
 (A)the date on which such individual’s successor has taken office; or
 (B)1 year following the date on which the term of such member expired.
 (4)VacanciesAn individual appointed upon a vacancy occurring before the expiration of the term for which the individual’s predecessor was appointed shall be appointed only for the unexpired term of the predecessor. Such vacancy shall be filled in the same manner as the original appointment.
 (5)Prohibiting engagement with other business or employment during serviceA member of the Commission shall not engage in any other business, vocation, or employment. Any individual who is engaging in any other business, vocation, or employment at the time of his or her appointment to the Commission shall terminate or liquidate such activity not later than 90 days after such appointment.
 (d)RemovalA member of the Administration may be removed by the President only for inefficiency, neglect of duty, or malfeasance in office.
											353.Staff director
 (a)In GeneralThere shall be in the Administration a staff director.
 (b)ResponsibilitiesThe staff director— (1)shall assist the Administration in its administration and operations;
 (2)shall perform such responsibilities as the Administration shall prescribe; and
 (3)may, with the approval of the Chair— (A)appoint and fix the pay of such additional personnel as the staff director considers appropriate without regard to the provisions of title 5, United States Code, governing appointments in the competitive service; and
 (B)procure temporary and intermittent services to the same extent as is authorized by section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the annual rate of basic pay in effect for grade GS–15 of the General Schedule (5 U.S.C. 5332).
 (c)AppointmentThe staff director shall be appointed by the Chair, after consultation with the other members of the Administration.
 (d)Other ActivitiesAn individual may not engage in any other business, vocation, or employment while serving as the staff director.
											354.General counsel
 (a)In GeneralThere shall be in the Administration a general counsel.
 (b)ResponsibilitiesThe general counsel shall— (1)serve as the chief legal officer of the Administration;
 (2)provide legal assistance to the Administration concerning its programs and policies;
 (3)advise and assist the Administration in carrying out its responsibilities under section 361; and
 (4)represent the Administration in any proceeding in court or before an administrative law judge.
 (c)AppointmentThe general counsel shall be appointed by the Chair, subject to approval by majority vote of the members of the Administration.
 355.Inspector generalThere shall be in the Administration an inspector general. The inspector general and the office of inspector general shall be subject to the Inspector General Act of 1978 (5 U.S.C. App.).
										2OPERATION OF THE FEDERAL ELECTION
				ADMINISTRATION
										361.Powers of the Chair and
				Administration
											(a)Chair
 (1)In generalThe Chair shall be the chief administrative officer of the Administration with the authority to administer the Administration and shall, after consultation with the other members of the Administration, have the power to appoint or remove the staff director and to establish the budget of the Administration.
 (2)Other powersThe Chair has the power— (A)to the fullest extent practicable, to request the assistance of other agencies and departments of the United States, including the personnel and facilities of such agencies and departments and the heads of such agencies and departments may make available to the Chair such personnel, facilities, and other assistance, with or without reimbursement;
 (B)to appoint, assign, remove, and compensate administrative law judges in accordance with title 5, United States Code;
 (C)to require, by special or general orders, any person to submit, under oath, such written reports and answers to questions as the Chair may prescribe;
 (D)to administer oaths or affirmations; (E)to issue and enforce subpoenas in accordance with section 364;
 (F)in any proceeding or investigation, to order testimony to be taken by deposition before any person who is designated by the Chair and has the power to administer oaths and, in such instances, to compel testimony and the production of evidence in the same manner as authorized under subparagraph (E);
 (G)to pay witnesses fees and mileage in accordance with section 364(d); and
 (H)to make independent budget requests to Congress in accordance with section 362.
 (b)AdministrationThe Administration shall have the power—
 (1)to initiate, defend, or appeal, through the general counsel, any civil action in the name of the Administration to enforce the provisions of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986;
 (2)to assess civil penalties for violations of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986;
 (3)to issue cease-and-desist orders to prevent violations of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986;
 (4)to establish procedures and schedules for agency adjudication that ensure timely enforcement of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986;
 (5)to render advisory opinions under section 363;
 (6)to develop prescribed forms, and to make, amend, and repeal rules, pursuant to section 365;
 (7)to establish procedures for alternative dispute resolution of violations of this Act or of chapters 95 or 96 of the Internal Revenue Code of 1986;
 (8)to conduct investigations and hearings expeditiously, to encourage voluntary compliance, and to report apparent violations to the appropriate law enforcement authorities; and
 (9)to transmit to the President and to Congress not later than June 1 of each year, a report which states in detail the activities of the Administration in carrying out its duties under this Act, and which includes any recommendations for any legislative or other action the Administration considers appropriate.
												362.Independent budget requests and legislative
				proposals
 (a)Exemption From OMB OversightWhenever the Chair submits any budget estimate or request to the President or the Office of Management and Budget, the Chair shall concurrently transmit a copy of such estimate or request to Congress.
											(b)Authority To Make Independent Legislative
 RecommendationsWhenever the Administration submits any legislative recommendation, testimony, or comments on legislation requested by Congress or by any Member of Congress, to the President or the Office of Management and Budget, the Administration shall concurrently transmit a copy thereof to Congress or to the Member requesting the same. No officer or agency of the United States shall have any authority to require the Administration to submit its legislative recommendations, testimony, or comments on legislation, to any office or agency of the United States for approval, comments, or review, prior to the submission of such recommendations, testimony, or comments to Congress.
											363.Advisory opinions
											(a)Requests for Advisory Opinions
 (1)In generalNot later than 60 days after the Administration receives from a person a complete written request concerning the application of this Act, chapter 95 or 96 of the Internal Revenue Code of 1986, or a rule or regulation prescribed by the Administration, with respect to a specific transaction or activity by the person, the Administration shall render a written advisory opinion relating to such transaction or activity to the person.
 (2)Requests by candidatesIf an advisory opinion is requested by a candidate, or any authorized committee of such candidate, during the 60-day period before any election for Federal office involving the requesting party, the Administration shall render a written advisory opinion relating to such request not later than 20 days after the Administration receives a complete written request.
 (b)Rulemaking RequiredAny rule of law which is not stated in this Act or in chapter 95 or 96 of the Internal Revenue Code of 1986 may be initially proposed by the Administration only as a rule or regulation pursuant to procedures established in section 365. No opinion of an advisory nature may be issued by the Administration or any other officer or employee of the Administration except in accordance with the provisions of this section.
											(c)Reliance on Advisory Opinions
 (1)In generalAny advisory opinion rendered by the Administration under subsection (a) may be relied upon by—
 (A)any person involved in the specific transaction or activity with respect to which such advisory opinion is rendered; and
 (B)any person involved in any specific transaction or activity which is indistinguishable in all its material aspects from the transaction or activity with respect to which such advisory opinion is rendered.
 (2)Protection from liabilityNotwithstanding any other provisions of law, any person who relies upon any provision or finding of an advisory opinion in accordance with the provisions of paragraph (1) and who acts in good faith in accordance with the provisions and findings of such advisory opinion shall not, as a result of any such act, be subject to any sanction provided by this Act or by chapter 95 or 96 of the Internal Revenue Code of 1986.
												(d)Notice and  comment
 (1)Publication of requestsThe Administration shall make public any request made under subsection (a) for an advisory opinion.
												(2)Opportunity to comment
 (A)Written commentsBefore rendering an advisory opinion, the Administration shall accept written comments submitted by any interested party within the 10-day period following the date on which the request is made public.
 (B)TestimonyTo the extent that the Commission provides an opportunity for a person requesting an advisory opinion under this section (or counsel for such person) to appear before the Commission to present testimony in support of the request, and the person (or counsel) accepts such opportunity, the Commission shall provide a reasonable opportunity for an interested party who submitted written comments under subparagraph (A) in response to the request (or counsel for such interested party) to appear before the Commission to present testimony in response to the request.
													(e)Judicial Review
 (1)In generalAny person adversely affected by an advisory opinion rendered by the Administration may obtain judicial review of such advisory opinion by filing a petition in the United States Court of Appeals for the District of Columbia Circuit.
 (2)Scope of reviewFor purposes of conducting the judicial review described in paragraph (1), the provisions of section 706 of title 5, United States Code, shall apply.
												364.Issuance and enforcement of
				subpoenas
 (a)Issuance by the ChairIf the Administration is conducting an investigation pursuant to section 371 or 372, the Chair shall, on behalf of the Administration, have the power to require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence relating to the execution of the Administration’s duties.
											(b)Issuance by an Administrative Law
 JudgeAny administrative law judge presiding over an enforcement action pursuant to section 373 shall have the power to require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence relating to the administrative law judge’s duties.
											(c)Issuance and Enforcement of
				Subpoenas
 (1)IssuanceSubpoenas issued under subsection (a) or (b) shall bear the signature of the Chair or an administrative law judge, respectively, and shall be served by any person or class of persons designated by the Chair or administrative law judge for that purpose.
 (2)EnforcementIn the case of contumacy or failure to obey a subpoena issued under subsection (a) or (b), the Federal district court for the judicial district in which the subpoenaed person resides, is served, or may be found may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.
 (d)Witness Allowances and FeesSection 1821 of title 28, United States Code, shall apply to witnesses requested or subpoenaed to appear at any hearing of the Administration. The per diem and mileage allowances for witnesses shall be paid from funds available to pay the expenses of the Administration.
 (e)JurisdictionSubpoenas for witnesses who are required to attend a Federal district court may run into any other district.
											365.Rulemaking authority
 (a)In GeneralThe Administration may, pursuant to the provisions of chapter 5 of title 5, United States Code, prescribe such rules and regulations as the Administration deems necessary to carry out the provisions of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986, including the authority to promulgate rules of practice and procedure for agency adjudications.
											(b)Authority To Promulgate Independent
 RegulationsWhenever the Administration promulgates any regulation, it shall not be required to submit such regulation for review or approval to the President or the Office of Management and Budget.
 (c)Conduct of ActivitiesThe Administration shall prepare written rules for the conduct of its activities, including procedures for the conduct of enforcement actions under sections 371, 372, and 373.
											(d)Forms
 (1)In generalThe Administration shall prescribe forms necessary to implement this Act and chapters 95 and 96 of the Internal Revenue Code of 1986.
 (2)Public protectionAny forms prescribed by the Administration under paragraph (1), and any information-gathering activities of the Administration under this Act, shall not be subject to the provisions of section 3512 of title 44, United States Code.
												(e)Reliance Upon Rules and
 RegulationsNotwithstanding any other provision of law, any person who relies upon any rule or regulation prescribed by the Administration in accordance with the provisions of this section and who acts in good faith in accordance with such rule or regulation shall not, as a result of such act, be subject to any sanction provided by this Act or by chapter 95 or 96 of the Internal Revenue Code of 1986.
 (f)Consultation With IRSIn prescribing rules, regulations, and forms under this section, the Administration and the Secretary of the Treasury shall consult and work together to promulgate rules, regulations, and forms which are mutually consistent. The Administration shall report to Congress annually on the steps it has taken to comply with this subsection.
											(g)Judicial Review
 (1)In generalAny person adversely affected by a rule, regulation, or form promulgated by the Administration may obtain judicial review of such rule, regulation, or form by filing a petition in the United States Court of Appeals for the District of Columbia Circuit.
 (2)Scope of reviewFor purposes of conducting the judicial review described in paragraph (1), the provisions of section 706 of title 5, United States Code, shall apply.
 (h)Rule and Regulation DefinedIn this Act, the terms rule and regulation mean a provision or series of interrelated provisions stating a single, separable rule of law.
											366.Litigation authority
 (a)In GeneralNotwithstanding sections 516 and 518 of title 28, United States Code, and section 3106 of title 5, United States Code, the Administration is authorized to bring, appear in, defend against, and appeal any action instituted under this Act or chapter 95 or 96 of the Internal Revenue Code of 1986, in any court either—
 (1)by attorneys employed by the Administration; or
 (2)by counsel whom it may appoint, on a temporary basis as may be necessary for such purpose, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and whose compensation it may fix without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title.
												(b)Compensation of Appointed
 CounselThe compensation of counsel appointed on a temporary basis under subsection (a)(2) shall be paid out of any funds otherwise available to pay the compensation of employees of the Administration.
											(c)Independence From Attorney
 GeneralIn pursuing an action under this section, the Administration may act independently of the Attorney General.
											367.Availability of reports
 (a)In GeneralThe Administration shall— (1)prepare, publish, and furnish to all persons required to file reports and statements under this Act a manual recommending uniform methods of bookkeeping and reporting;
 (2)develop a filing, coding, and cross-indexing system consistent with the purposes of this Act;
 (3)within 48 hours after the time of the receipt by the Administration of reports and statements filed with the Administration, make them available for public inspection, and copying, at the expense of the person requesting such copying, except that any information copied from such reports or statements may not be sold or used by any person for the purpose of soliciting contributions or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee;
 (4)keep such designations, reports, and statements for a period of 10 years from the date of receipt and maintain computerized records of such designations, reports, and statements thereafter;
 (5)(A)compile and maintain a cumulative index of designations, reports, and statements filed under this Act, publish the index at regular intervals, and make the index available for purchase directly or by mail;
 (B)compile, maintain, and revise a separate cumulative index of reports and statements filed by multicandidate committees, including in such index a list of multicandidate committees; and
 (C)compile and maintain a list of multicandidate committees, which shall be revised and made available monthly;
 (6)prepare and publish periodically lists of authorized committees which fail to file reports as required by this Act; and
 (7)serve as a national clearinghouse for the compilation of information and review of procedures with respect to the administration of Federal elections.
 (b)PseudonymsFor purposes of subsection (a)(3), a political committee may submit 10 pseudonyms on each report filed in order to protect against the illegal use of names and addresses of contributors, but only if such committee attaches a list of such pseudonyms to the appropriate report. The Administration shall exclude these lists from the public record.
 (c)ContractsThe Administration may enter into contracts for the purpose of performing the duties described in subsection (a).
 (d)Availability of ReportsReports or other information described in subsection (a) shall be available to the public, except that—
 (1)copies shall be made available without cost, upon request, to agencies and branches of the Federal Government; and
 (2)information made available as a result of the application of paragraph (7) of such subsection shall be made available to the public only upon the payment of the cost thereof.
												368.Audits and field examinations
 (a)In GeneralThe Administration may, in accordance with the provisions of this section, conduct audits and field investigations of any political committee required to file a report under section 304.
 (b)PriorityAll audits and field investigations concerning the verification for, and receipt and use of, any payments received by a candidate or committee under chapter 95 or 96 of the Internal Revenue Code of 1986 shall be given priority.
											(c)Audits and Field Examinations Where
				Thresholds Not Met
 (1)Internal reviewThe Administration shall conduct an internal review of reports filed by selected committees to determine if the reports filed by a particular committee meet the threshold requirements for substantial compliance with the Act. Such thresholds for compliance shall be established by the Administration.
 (2)Audits and field examinationsThe Administration may vote to conduct an audit and field investigation of any committee which it determines under paragraph (1) does not meet the threshold requirements established by the Administration. Such audits shall be commenced within 30 days of such vote, except that any audit under the provisions of this subsection of an authorized committee of a candidate shall be commenced within 6 months of the election for which such committee is authorized.
												(d)Random Audits
 (1)In generalIn addition to any audits conducted under subsection (c), the Administration may, subject to paragraph (2), conduct audits of any committee selected at random to ensure compliance with this Act. The selection of any committee under this paragraph shall be based on standards and procedures adopted by the Administration, except that in any calendar year such audits may be initiated against no more than 3 percent of all authorized candidate campaign committees.
												(2)Applicable rules
 (A)In generalIf the Administration selects a committee for audit under paragraph (1), the Administration shall promptly notify the committee of the selection and commence the audit within 30 days of the selection.
													(B)Special rules for authorized
 committeesIf the committee selected under paragraph (1) is an authorized committee of a candidate, the audit—
 (i)shall be commenced and actively undertaken within 6 months of the election for which the committee is authorized; and
 (ii)may examine compliance with this Act only with respect to that election.
 (3)ExceptionThis subsection shall not apply to an authorized committee of a candidate for President or Vice President subject to audit under section 9007 or 9038 of the Internal Revenue Code of 1986.
 369.Congressional oversightNothing in this Act shall be construed to limit, restrict, or diminish any investigatory, informational, oversight, supervisory, or disciplinary authority or function of Congress or any committee of Congress with respect to elections for Federal office.
										3ENFORCEMENT
										371.Initiation of enforcement actions by
				Administration
 (a)In GeneralThe Administration may initiate a civil enforcement action under section 373 if, after conducting an investigation, the Administration finds reasonable grounds to believe that a violation of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986 has occurred or is about to occur.
 (b)Basis for FindingsThe Administration may make a finding under subsection (a) based on any information available to the Administration, including the filing of a complaint under section 372.
											(c)Notice and Opportunity To Demonstrate No
 ViolationPrior to initiating an enforcement action under subsection (a), the Administration shall give any person under investigation notice and the opportunity to demonstrate that there are no reasonable grounds to believe a violation has occurred or is about to occur, but the Administration’s decision on such matter shall not be subject to judicial review.
											372.Complaint to initiate enforcement
				action
											(a)Filing of Complaint
 (1)In generalAny person may file a complaint with the Administration alleging a violation of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986.
 (2)Technical requirementsA complaint filed under paragraph (1) shall be—
 (A)in writing, signed, and sworn to by the person filing such complaint;
 (B)notarized; and (C)made under penalty of perjury and subject to the provisions of section 1001 of title 18, United States Code.
 (3)Action by the administrationSubject to paragraph (4), based on the allegations in a complaint filed under paragraph (1), and such investigations the Administration deems necessary and appropriate, the Administration may—
 (A)initiate a civil enforcement action under section 373 if the Administration finds reasonable grounds to believe a violation has occurred or is about to occur; or
 (B)dismiss the complaint. (4)Prohibition of anonymous complaintsThe Commission may not conduct any investigation or take any other action under this section solely on the basis of a complaint of a person whose identity is not disclosed to the Administration.
 (5)Recovery of costsAny person who has filed a complaint under paragraph (1) shall be entitled to recover from the Administration up to $1,000 of the costs incurred in preparing and filing the complaint if, based on the complaint, the Administration—
 (A)makes a finding under section 373(a) that a person has violated (or is about to violate) the Act; or
 (B)enters into a conciliation agreement with a person under section 373(c).
													(b)Notice and Opportunity To Demonstrate No
 ViolationPrior to initiating an enforcement action under subsection (a)(3)(A), the Administration shall give any person named in a complaint notice and an opportunity to demonstrate that there are no reasonable grounds to believe a violation described in such subsection has occurred or is about to occur, but the Administration’s determination under subsection (a)(3) shall not be subject to judicial review in an action brought by such person.
											(c)Failure by the Administration To Take
				Timely Action
 (1)In generalIf the Administration— (A)dismisses a complaint filed under subsection (a); or
 (B)fails to initiate a civil enforcement action under section 373 within 180 days of the filing of such a complaint, the person filing the complaint under subsection (a) may seek judicial review of the Administration’s dismissal, or failure to act, in Federal district court in the District of Columbia or in the district in which such person resides.
 (2)Scope of reviewThe court shall review the Administration’s dismissal of the complaint or failure to act in accordance with the provisions of section 706 of title 5, United States Code.
 (3)Court ordersThe court may order the Administration to initiate an enforcement action or to conduct a further investigation of the complaint within a time set by the court.
												373.Civil enforcement actions
 (a)In GeneralThe Administration shall have the authority to impose a civil monetary penalty under section 375, issue a cease-and-desist order under section 376, or do both, if the Administration finds, by an order made on the record after notice and an opportunity for hearing before an administrative law judge pursuant to subchapter II of chapter 5 of title 5, United States Code, that a person has violated (or, in the case of a cease-and-desist order, has violated or is about to violate) this Act or chapter 95 or 96 of the Internal Revenue Code of 1986. The general counsel shall represent the Administration in any proceeding before an administrative law judge.
											(b)Notice and Request for Hearing
 (1)NoticeIf the Administration finds under section 371 or 372 that there are reasonable grounds to believe a violation has occurred or is about to occur, the Administration shall serve written notice of the charges on each respondent, and shall conduct such further investigation as the Administration deems necessary and appropriate.
 (2)Request for hearingEach respondent shall have an opportunity to request, prior to the date that is 30 days after the date on which the notice is received, a hearing on the charges before an administrative law judge.
												(3)Effect of failure to request a
 hearingIf no hearing is requested, the Administration shall make a finding on the charges, and shall issue whatever relief the Administration deems appropriate under sections 375 and 376.
												(c)Conciliation
												(1)Procedures for entering into conciliation
				agreements
 (A)In generalIf the respondent requests a hearing under subsection (b)(2), the Administration shall attempt, for a period that does not exceed 60 days (or 15 days if the hearing is requested within 60 days of an election), to correct or prevent such violation by informal methods of conference, conciliation, and persuasion, and to enter into a conciliation agreement with the respondent. In the case of a hearing that is requested at a time other than within 60 days of an election, the period for conciliation shall not be less than 30 days unless an agreement is reached before then.
													(B)Inclusion of civil monetary
 penaltiesA conciliation agreement may include a requirement that the person involved in such conciliation shall pay a civil monetary penalty that does not exceed the amounts set forth in subsection (a) of section 375 or, in the case of a knowing and willful violation, the amounts set forth in subsection (b) of such section. The conciliation agreement may also include the requirement that the person involved consent to the terms of a cease-and-desist order, as provided in section 376.
													(C)Representation by general
 counselThe general counsel shall represent the Administration in any negotiations for a conciliation agreement and any such conciliation agreement shall be subject to the approval of the Administration.
 (D)Bar to further actionA conciliation agreement, unless violated, is a complete bar to any further action by the Administration.
 (2)ConfidentialityNo action by the Administration or any other person, and no information derived in connection with any conciliation attempt by the Administration may be made public by the Administration, without the written consent of the respondent, except that if a conciliation agreement is agreed upon and signed by the Administration and the respondent, the Administration shall make such agreement public.
												(3)Violation of conciliation
 agreementIn any case in which a person has entered into a conciliation agreement with the Administration under paragraph (1), the Administration may institute a civil action for relief if the Administration believes the person has violated any provision of such conciliation agreement. Such civil action shall be brought in the Federal district court for the district in which the respondent resides or has its principal place of business, or for the District of Columbia. Such court shall have jurisdiction to issue any relief appropriate under sections 375 and 376. For the Administration to obtain relief in any such action, the Administration need only establish that the person has violated, in whole or in part, any requirement of such conciliation agreement.
 (d)HearingAt the request of any respondent, a hearing on the charges served under subsection (b)(1) shall be conducted before an administrative law judge, who shall make such findings of fact and conclusions of law as the administrative law judge deems appropriate. The administrative law judge shall also have the authority to impose a civil monetary penalty on the respondent, issue a cease-and-desist order, or both. The decision of the administrative law judge shall constitute final agency action unless an appeal is taken under subsection (e).
											(e)Appeal to Administration
 (1)Right to appealThe general counsel and each respondent shall each have a right to appeal to the Administration from any final determination made by an administrative law judge.
 (2)Review of ALJ determinationsIn the event of an appeal under paragraph (1), the Administration shall review the determination of the administrative law judge to determine whether—
 (A)a finding of material fact is not supported by substantial evidence;
 (B)a conclusion of law is erroneous; (C)the determination of the administrative law judge is contrary to law or to the duly promulgated rules or decisions of the Administration;
 (D)a prejudicial error of procedure was committed; or
 (E)the decision or the relief ordered is otherwise arbitrary, capricious, or an abuse of discretion.
 (3)Final agency actionThe decision of the Administration shall constitute final agency action.
												(f)Judicial Review
 (1)In generalAny party aggrieved by a final agency action and who has exhausted all administrative remedies, including requesting a hearing before an administrative law judge and appealing an adverse decision of an administrative law judge to the Administration, may obtain judicial review of such action in the United States Court of Appeals for any circuit wherein such person resides or has its principal place of business, or in the United States Court of Appeals for the District of Columbia Circuit.
 (2)Scope of reviewFor purposes of conducting the judicial review described in paragraph (1), the provisions of section 706 of title 5, United States Code, shall apply.
 (3)Petition for judicial reviewTo obtain judicial review under paragraph (1), an aggrieved party described in such paragraph shall file a petition with the court during the 30-day period beginning on the date on which the order was issued. A copy of such petition shall be transmitted forthwith by the clerk of the court to the Administration, and thereupon the Administration shall file in the court the record upon which the order complained of was entered, as provided in section 2112 of title 28, United States Code.
												374.Notification of nonfilers
 (a)NotificationBefore taking any action under section 373 against any person who has failed to file a report required under section 304(a)(2)(A)(iii) for the calendar quarter immediately preceding the election involved, or in accordance with section 304(a)(2)(A)(i), the Administration shall notify the person of such failure to file the required reports.
 (b)Opportunity for ResponseIf a satisfactory response is not received within 4 business days after the date of notification, the Administration shall, pursuant to section 367(a)(6), publish before the election the name of the person and the report or reports such person has failed to file.
											375.Civil monetary penalties
 (a)In GeneralAny person who violates this Act, or chapter 95 or 96 of the Internal Revenue Code of 1986, shall be liable to the United States for a civil monetary penalty for each violation which does not exceed the greater of $5,000 or an amount equal to any contribution or expenditure involved in such violation. Such penalty shall be imposed by the Administration pursuant to section 373.
											(b)Knowing and Willful
 ViolationsAny person who commits a knowing and willful violation of this Act, or of chapter 95 or 96 of the Internal Revenue Code of 1986, shall be liable to the United States for a civil monetary penalty for each violation which does not exceed the greater of $10,000 or an amount equal to 200 percent of any contribution or expenditure involved in such violation (or, in the case of a violation of section 320, which is not less than 300 percent of the amount involved in the violation and is not more than the greater of $50,000 or 1,000 percent of the amount involved in the violation). Such penalty shall be imposed by the Administration pursuant to section 373.
											(c)Determination of Civil Monetary
 PenaltyIn determining the amount of a civil monetary penalty under this section with respect to a violation described in this section, the Administration or an administrative law judge shall take into account the nature, circumstances, extent, and gravity of the violation and, with respect to the violator, any prior violation, the degree of culpability, and such other matters as justice may require.
											(d)Referral to Attorney General
 (1)In generalIf the Administration determines that a knowing and willful violation of this Act which is subject to section 379, or a knowing and willful violation of chapter 95 or 96 of the Internal Revenue Code of 1986, has occurred or is about to occur, the Administration may refer such apparent violation to the Attorney General without regard to any limitations set forth under section 373.
												(2)Reporting by the attorney
 generalWhenever the Administration refers an apparent violation to the Attorney General, the Attorney General shall report to the Administration any action taken by the Attorney General regarding the apparent violation. Each report shall be transmitted within 60 days after the date the Administration refers an apparent violation, and every 30 days thereafter until the final disposition of the apparent violation.
												376.Cease-and-desist orders
 (a)In GeneralIf the Administration finds, after notice and opportunity for hearing under section 373, that any person is violating, has violated, or is about to violate any provision of this Act, or chapter 95 or 96 of the Internal Revenue Code of 1986, or any rule or regulation thereunder, the Administration may publish any findings and enter an order requiring such person, or any other person that is, was, or would be a cause of the violation due to an act or omission the person knew or should have known would contribute to such violation, to cease and desist from committing or causing such violation and any future violation of the same provision, rule, or regulation. Such order may, in addition to requiring a person to cease and desist from committing or causing a violation, require such person to comply (or to take steps to effect compliance) with such provision, rule, or regulation, upon such terms and conditions and within such time as the Administration may specify in such order.
 (b)Temporary OrderWhenever the Administration determines that an alleged violation or threatened violation specified in the notice initiating a civil enforcement action under section 373, or the continuation thereof, is likely to result in violation of this Act, or of chapter 95 or 96 of the Internal Revenue Code of 1986, and substantial harm to the public interest, the Administration may apply to the Federal district court for the district in which the respondent resides or has its principal place of business, in which the alleged or threatened violation occurred or is about to occur, or for the District of Columbia, for a temporary restraining order or a preliminary injunction requiring the respondent to cease and desist from the violation or threatened violation and to take such action to prevent the violation or threatened violation. The Administration may apply for such order without regard to any limitation under section 373.
 377.CollectionIf any person fails to pay an assessment of a civil penalty—
 (1)after the order making the assessment has become a final order and such person has not timely filed a petition for judicial review of the order in accordance with section 373(f)(3) or if the order of the Administration is upheld after judicial review; or
 (2)after a court in an action brought under section 373(c)(3) has entered a final judgment no longer subject to appeal in favor of the Administration,
											the Attorney General shall recover the
			 amount
				assessed (plus interest at currently prevailing rates from the date
			 of the
				expiration of the 30-day period referred to in section 373(f)(3) or
			 the date of
				such final judgment, as the case may be) in an action brought in
			 any
				appropriate district court of the United States. In such an action,
			 the
				validity, amount, and appropriateness of such penalty shall not be
			 subject to
				review.378.Confidentiality
											(a)Prior to a Finding of Reasonable
 GroundsAny proceedings conducted by the Administration prior to a finding that there are reasonable grounds to believe a violation of the law has occurred or is about to occur, including any investigation pursuant to section 371 or pursuant to a complaint filed under section 372, shall be confidential and none of the Administration’s records concerning the complaint shall be made public, except that the person filing a complaint pursuant to section 372 is permitted to make such complaint public.
											(b)After a Finding of Reasonable
 GroundsExcept as provided in subsection (d), if the Administration makes a finding pursuant to section 371 or 372 that there are reasonable grounds to believe that a violation of law has occurred or is about to occur—
 (1)the finding of the Administration as well as any complaint filed under section 372, any notice of charges, and any answer or similar documents filed with the Administration shall be made public; and
 (2)all proceedings conducted before an administrative law judge under section 373, and all documents used during such proceedings, shall be made public.
												(c)After Dismissal of a Complaint or
				Conclusion of Proceedings Following a Finding of Reasonable
 GroundsSubject to subsection (d), following the Administration’s dismissal of a complaint filed under section 372 or the termination of proceedings following a finding of reasonable grounds under section 371 or 372, the Administration shall, not later than the date that is 30 days after such dismissal or termination, make public—
 (1)the complaint, any notice of charges, and any answer or similar documents filed with the Administration (unless such information has already been made public under subsection (b)(1));
 (2)any order setting forth the Administration’s final action on the complaint;
 (3)any findings made by the Administration in relation to the action; and
 (4)all documentary materials and testimony constituting the record on which the Administration relied in taking its actions.
												Subject to subsection (d), the
				affirmative disclosure requirement of this subsection is without
			 prejudice to
				the right of any person to request and obtain records relating to
			 an
				investigation under section 552 of title 5, United States Code.(d)Confidentiality of Records and Proceedings
				Otherwise Subject to Disclosure
 (1)In generalThe Administration shall issue regulations providing for the protection of information the disclosure of which under subsection (b) or (c) would impair any person’s constitutionally protected right of privacy, freedom of speech, or freedom of association. The Administration shall also issue regulations addressing the application of exemptions from disclosure contained in section 552 of title 5, United States Code, to records comprising the Administration’s investigative files. Such regulations shall consider the need to protect any person’s constitutionally protected rights to privacy, freedom of speech, and freedom of association, as well as the need to make information about the Administration’s activities and decisions widely accessible to the public.
												(2)Petition to maintain
				confidentiality
 (A)In generalAny person who would be adversely affected by any disclosure of information about the person made pursuant to subsection (b) or (c), or by the conduct in public of a hearing or other proceeding conducted pursuant to section 373, shall have the right to petition the Administration to maintain the confidentiality of such information or such proceeding on the ground that such information falls within the scope of any exemption from disclosure contained in section 552 of title 5, United States Code, or is prohibited from disclosure under the Administration’s regulations, the Constitution, or any other provision of law. Upon the receipt of such petition, the Administration shall make a prompt determination whether the information should be kept confidential, and shall withhold such information from disclosure pending this determination. The Administration shall notify the petitioner in writing of the determination.
 (B)RegulationsThe Administration shall prescribe regulations governing the consideration of petitions under this paragraph. Such regulations shall provide for public notice of the pendancy of any petition filed under subparagraph (A) and the right of any interested party to respond to or comment on such petition.
 (e)PenaltiesAny member or employee of the Administration, or any other person, who violates the provisions of this section shall be fined not more than $2,000. Any such member, employee, or other person who knowingly and willfully violates the provisions of this section shall be fined not more than $5,000.
											379.Criminal penalties
											(a)Knowing and Willful
 ViolationsAny person who knowingly and willfully commits a violation of any provision of this Act that involves the making, receiving, or reporting of any contribution, donation, or expenditure—
 (1)aggregating $25,000 or more during a calendar year shall be fined under title 18, United States Code, or imprisoned for not more than 5 years, or both; or
 (2)aggregating $2,000 or more (but less than $25,000) during a calendar year shall be fined under such title, or imprisoned for not more than 1 year, or both.
												(b)Contributions or Expenditures by National
 Banks, Corporations, or Labor OrganizationsIn the case of a knowing and willful violation of section 316(b)(3), the penalties set forth in subsection (a) shall apply to each violation involving an amount aggregating $250 or more during a calendar year. Such a violation of section 316(b)(3) may incorporate a violation of section 317(a), 320, or 321.
											(c)Fraudulent Misrepresentation of Campaign
 AuthorityIn the case of a knowing and willful violation of section 322, the penalties set forth in subsection (a) shall apply without regard to whether the making, receiving, or reporting of a contribution or expenditure of $1,000 or more is involved.
											(d)Prohibition of Contributions in Name of
 AnotherAny person who knowingly and willfully commits a violation of section 320 involving an amount aggregating more than $10,000 during a calendar year shall be—
 (1)imprisoned for not more than 2 years if the amount is less than $25,000 and subject to imprisonment under subsection (a) if the amount is $25,000 or more;
 (2)fined not less than 300 percent of the amount involved in the violation and not more than the greater of—
 (A)$50,000; or (B)1,000 percent of the amount involved in the violation; or
 (3)both imprisoned as provided under paragraph (1) and fined as provided under paragraph (2).
												(e)Effect of Conciliation Agreements
												(1)Evidence of lack of knowledge and
 intentIn any criminal action brought for a violation of any provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, any defendant may evidence their lack of knowledge or intent to commit the alleged violation by introducing as evidence a conciliation agreement entered into between the defendant and the Administration under section 373(c)(1) which specifically deals with the act or failure to act constituting such violation and which is still in effect.
 (2)Consideration by courtsIn any criminal action brought for a violation of any provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, the court before which such action is brought shall take into account, in weighing the seriousness of the violation and in considering the appropriateness of the penalty to be imposed if the defendant is found guilty, whether—
 (A)the specific act or failure to act which constitutes the violation for which the action was brought is the subject of a conciliation agreement entered into between the defendant and the Administration under section 373(c)(1);
 (B)the conciliation agreement is in effect; and
 (C)the defendant is, with respect to the violation involved, in compliance with the conciliation agreement.
 380.Period of limitationsNo person shall be prosecuted, tried, or punished for any violation of this Act, unless the indictment is found or the information is instituted within 5 years after the date of the violation.
										381.Authorization of
 appropriationsFor each fiscal year, there are authorized to be appropriated to the Administration such sums as may be necessary for the purpose of carrying out its functions under this Act and under chapters 95 and 96 of the Internal Revenue Code of 1986..
						1312.Executive schedule positions
						(a)Executive Schedule Level III
 PositionSection 5314 of title 5, United States Code, is amended by adding at the end the following:
							
 Chair, Federal Election Administration..
						(b)Executive Schedule Level IV
 PositionsSection 5315 of title 5, United States Code, is amended by adding at the end the following:
							
 Members (other than the Chair), Federal Election Administration.
 Inspector General, Federal Election Administration..
						1313.GAO examination of enforcement of campaign
			 finance laws by the Department of Justice
 (a)ExaminationThe Comptroller General of the United States shall conduct a thorough examination of the enforcement of the criminal provisions of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) and chapters 95 and 96 of the Internal Revenue Code of 1986 by the Attorney General.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Attorney General and Congress a report on the examination conducted under subsection (a) together with recommendations on how the Attorney General may improve the enforcement of the criminal provisions of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) and chapters 95 and 96 of the Internal Revenue Code of 1986, including recommendations on the resources that the Attorney General would require to effectively enforce such criminal provisions.
						1314.GAO study and report on appropriate funding
			 levels
 (a)StudyThe Comptroller General of the United States shall conduct an ongoing study on the level of funding that constitutes an adequate level of resources for the Federal Election Administration to competently execute the responsibilities imposed on the Administration by this Act and the amendments made by this Act.
 (b)ReportNot later than 1 year after the date of enactment of this Act, and once every 2 years thereafter, the Comptroller General shall submit to the Director of the Office of Management and Budget and Congress a report on the study conducted under subsection (a) together with recommendations for such legislation and administrative action as the Comptroller General determines to be appropriate.
						1315.Conforming amendments
 (a)Independent AgencySection 104 of title 5, United States Code, is amended—
 (1)in paragraph (1), by striking and after the semicolon;
 (2)in paragraph (2), by striking the period and inserting ; and; and
 (3)by adding at the end the following new paragraph:
								
 (3)the Federal Election Administration..
							(b)Coverage Under Inspector General
 ActSection 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking Federal Election Commission and inserting Federal Election Administration.
						(c)Coverage of Personnel Under Hatch
 ActSection 7323(b) of title 5, United States Code, is amended—
 (1)in paragraph (1), by striking Federal Election Commission and inserting Federal Election Administration; and
 (2)in paragraph (2)(B)(i)(I), by striking Federal Election Commission and inserting Federal Election Administration.
							(d)Removal of exclusion from Senior Executive
 ServiceSection 3132(a)(1) of title 5, United States Code, is amended by striking subparagraph (C) and by redesignating subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively.
						(e)Subtitle
 ATitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting before section 301 the following:
							
								AGeneral
				Provisions.
						IITransition provisions
					1321.Transfer of functions of Federal Election
 CommissionThere are transferred to the Federal Election Administration established under section 351 of the Federal Election Campaign Act of 1971 (as added by section 1311) all functions that the Federal Election Commission exercised before the date described in section 1326(a).
					1322.Transfer of property, records, and
			 personnel
 (a)Property and RecordsThe contracts, liabilities, records, property, and other assets and interests of, or made available in connection with, the offices and functions of the Federal Election Commission which are transferred by this title are transferred to the Federal Election Administration.
 (b)PersonnelThe personnel employed in connection with the offices and functions of the Federal Election Commission which are transferred by this title are transferred to the Federal Election Administration.
						1323.Repeals
 (a)Provisions of the Federal Election Campaign Act of 1971The following provisions of the Federal Election Campaign Act of 1971 are repealed:
 (1)Section 306 (52 U.S.C. 30106). (2)Section 307 (52 U.S.C. 30107).
 (3)Section 308 (52 U.S.C. 30108). (4)Section 309 (52 U.S.C. 30109).
 (5)Section 310 (52 U.S.C. 30110). (6)Section 311 (52 U.S.C. 30111).
 (7)Section 314 (52 U.S.C. 30115). (8)Section 406 (52 U.S.C. 30145).
 (b)Other provisionsSection 403 of the Bipartisan Campaign Reform Act of 2002 (52 U.S.C. 30110 note) is repealed. 1324.Conforming amendments (a)Title III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended—
 (1)in section 301, by striking paragraph (10) and inserting the following:
								
 (10)The term Administration means the Federal Election Administration.;
 (2)by striking Federal Election Commission and inserting Administration each place it appears; and
 (3)by striking Commission and inserting Administration each place it appears.
 (b)Section 3502(1)(B) of title 44, United States Code, is amended by striking Federal Election Commission and inserting Federal Election Administration.
 (c)Section 207(j)(7)(B)(i) of title 18, United States Code, is amended by striking the Federal Election Commission by a former officer or employee of the Federal Election Commission and inserting the Federal Election Administration by a former officer or employee of the Federal Election Commission or the Federal Election Administration.
 (d)Section 103 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—
 (1)in subsection (e), by striking the Federal Election Commission and inserting the Federal Election Administration; and
 (2)in subsection (k), by striking the Federal Election Commission and inserting the Federal Election Administration.
 (e)(1)Section 9002(3) of the Internal Revenue Code of 1986 is amended to read as follows:
								
 (3)The term Administration means the Federal Election Administration established under section 351 of the Federal Election Campaign Act of 1971..
 (2)Chapter 95 of the Internal Revenue Code of 1986 is amended by striking Commission and inserting Administration each place it appears.
 (f)(1)Section 9032(3) of the Internal Revenue Code of 1986 is amended to read as follows:
								
 (3)The term Administration means the Federal Election Administration established under section 351 of the Federal Election Campaign Act of 1971..
 (2)Chapter 96 of the Internal Revenue Code of 1986 is amended by striking Commission and inserting Administration each place it appears.
 (g)Section 3(c) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(c)) is amended—
 (1)in paragraph (1)— (A)by striking Federal Election Commission and inserting Federal Election Administration; and
 (B)by striking Commission and inserting Administration; and
 (2)in paragraph (2), by striking Federal Election Commission and inserting Federal Election Administration.
 (h)Section 6(a)(9) of the Lobbying Disclosure Act 1995 (2 U.S.C. 1605(a)(9)) is amended by striking the Federal Election Commission and inserting the Federal Election Administration.
						1325.Treatment of certain regulations
						(a)Regulations on disclosure of electioneering communications
 (1)In generalEffective on the date that is 90 days after enactment of this Act, the regulations on disclosure of electioneering communications adopted by the Federal Election Commission and published in the Federal Register at page 419 of volume 68 on January 3, 2003, and at page 5057 of volume 68 on January 31, 2003, as amended at page 72913 of volume 72 on December 26, 2007, are repealed.
 (2)New regulationsNot later than 90 days after the date of the enactment of this Act, the Federal Election Commission shall promulgate new regulations on disclosure of electioneering communications under section 304(f) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)). The regulations promulgated under this paragraph shall require the disclosure of the identification of all persons who make a contribution to a person who makes an electioneering communication and shall not limit such disclosure to only to persons who make contributions for the purpose of furthering electioneering communications, or any similar limitation on the scope of such disclosure.
							(b)Regulations on solicitations at non-Federal fundraising events
 (1)In generalEffective on the date that is 90 days after the date of the enactment of this Act, the regulations on participation by Federal candidates and officeholders at non-Federal fundraising events adopted by the Federal Election Commission and published in the Federal Register at page 24383 of volume 75 on May 5, 2010, are repealed.
 (2)New regulationsNot later than 90 days after enactment of this Act, the Federal Election Commission shall promulgate new regulations on participation by Federal candidates and officeholders in non-Federal fundraising events. The regulations shall limit the participation by Federal candidates and officeholders in such events to attending, speaking, or being a featured guest at a fundraising event for a State, district, or local committee of a political party, and shall not allow Federal candidates and officeholders to participate in or solicit funds at any other fundraising event where non-Federal funds are raised.
							1326.Effective date
 (a)In GeneralExcept as provided in section 1325, this subtitle and the amendments made by this subtitle shall take effect on the date that is 6 months after the date of enactment of this Act.
						(b)Termination of the Federal Election
 CommissionNotwithstanding any other provision of, or amendment made by, this Act, the members of the Federal Election Commission shall be removed from office on the date described in subsection (a).
						IILobbying reform
			AMember ban on lobbying
				2101.Lifetime ban on
			 Members of Congress from lobbying
					(a)In
 generalSection 207(e)(1) of title 18, United States Code, is amended to read as follows:
						
							(1)Members of
 CongressAny person who is a Senator, a Member of the House of Representatives, or an elected officer of the Senate or the House of Representatives and who, after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Senator, Member, or elected official seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title..
					(b)Conforming
 amendmentSection 207(e)(2) of title 18, United States Code, is amended—
 (1)in the heading, by striking Officers and staff and inserting Staff;
 (2)by striking an elected officer of the Senate, or;
 (3)by striking leaves office or employment and inserting leaves employment; and (4)by striking former elected officer or.
						BClose the 20-Percent lobbying loophole
 2201.Lobbyist registration reformsSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended by striking contact, other than and all that follows through 3-month period. and inserting contact over a 2-year period.. IIIRevolving door reform 3001.Short title This title may be cited as the Financial Services Conflict of Interest Act.
 3002.Restrictions on private sector payment for Government serviceSection 209 of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)by striking any salary and inserting any bonus, salary; and (B)by striking his services and inserting services rendered or to be rendered; and
 (2)in subsection (b)— (A)by inserting (1) after (b); and
 (B)by adding at the end the following:  (2)For purposes of paragraph (1), a pension, retirement, group life, health or accident insurance, profit-sharing, stock bonus, or other employee welfare or benefit plan that makes payment of compensation contingent on accepting a position in the Federal Government shall not be considered bona fide.
 (3)For purposes of paragraph (2), compensation includes a retention award or bonus, severance pay, and any other payment linked to future service in the Federal Government in any way..
					3003.Requirements relating to slowing the revolving door among financial services regulators
 (a)In generalThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  VISpecial requirements for financial services regulators 601.Definitions (a)In generalIn this title, the terms designated agency ethics official and executive branch have the meanings given such terms under section 109.
 (b)Other definitionsIn this title: (1)Covered financial services agencyThe term covered financial services agency—
 (A)means a primary financial regulatory agency (as defined in section 2 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301)); and
 (B)includes— (i)the Board of Governors of the Federal Reserve System;
 (ii)the Office of the Comptroller of the Currency; (iii)the Federal Deposit Insurance Corporation;
 (iv)the National Credit Union Administration; (v)the Securities and Exchange Commission;
 (vi)the Federal Housing Finance Agency; (vii)the Bureau of Consumer Financial Protection;
 (viii)the Commodity Futures Trading Commission; and
 (ix)the Department of the Treasury. (2)Covered financial services regulatorThe term covered financial services regulator means an officer or employee of a covered financial services agency who occupies—
 (A)a supervisory position classified above GS–15 of the General Schedule;
 (B)in the case of a position not under the General Schedule, a supervisory position for which the rate of basic pay is not less than 120 percent of the minimum rate of basic pay for GS–15 of the General Schedule; or
 (C)any other supervisory position determined to be of equal classification by the Director of the Office of Government Ethics.
 (3)Former clientThe term former client— (A)means a person for whom a covered financial services regulator served personally as an agent, attorney, or consultant during the 2-year period ending on the date (after such service) on which the covered financial services regulator begins service in the Federal Government; and
 (B)does not include— (i)instances in which the service provided was limited to a speech or similar appearance; or
 (ii)a client of the former employer of the covered financial services regulator to whom the covered financial services regulator did not personally provide such services.
 (4)Former employerThe term former employer— (A)means a person for whom a covered financial services regulator served as an employee, officer, director, trustee, or general partner during the 2-year period ending on the date (after such service) on which the covered financial services regulator begins service in the Federal Government; and
 (B)does not include— (i)an entity in the Federal Government, including an executive branch agency;
 (ii)a State or local government;
 (iii)the District of Columbia; (iv)an Indian tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); or
 (v)the government of a territory or possession of the United States. 602.Conflict of interest and eligibility standards for financial services regulators (a)In generalA covered financial services regulator shall not make, participate in making, or in any way attempt to use the official position of the covered financial services regulator to influence a particular matter that provides a direct and substantial pecuniary benefit for a former employer or former client of the covered financial services regulator.
 (b)RecusalA covered financial services regulator shall recuse himself or herself from any official action that would violate subsection (a).
								(c)Waiver
 (1)In generalThe head of the covered financial services agency employing a covered financial services regulator, in consultation with the Director of the Office of Government Ethics, may grant a written waiver of the restrictions under subsection (a) if, and to the extent that, the head of the covered financial services agency certifies in writing that—
 (A)the application of the restriction to the particular matter is inconsistent with the purposes of the restriction; or
 (B)it is in the public interest to grant the waiver. (2)PublicationThe Director of the Office of Government Ethics shall make each waiver under paragraph (1) publicly available on the Web site of the Office of Government Ethics.
									603.Negotiating future private sector employment
 (a)ProhibitionExcept as provided in subsection (c), and notwithstanding any other provision of law, a covered financial services regulator may not participate in any particular matter which involves, to the knowledge of the covered financial services regulator, an individual or entity with whom the covered financial services regulator is in negotiations of future employment or has an arrangement concerning prospective employment.
								(b)Disclosure of employment negotiations
 (1)In generalIf a covered financial services regulator begins any negotiations of future employment with another person, or an agent or intermediary of another person, or other discussion or communication with another person, or an agent or intermediary of another person, mutually conducted with a view toward reaching an agreement regarding possible employment of the covered financial services regulator, the covered financial services regulator shall notify the designated agency ethics official of the covered financial services agency employing the covered financial services regulator regarding the negotiations, discussions, or communications.
 (2)InformationA designated agency ethics official receiving notice under paragraph (1), after consultation with the Director of the Office of Government Ethics, shall inform the covered financial services regulator of any potential conflicts of interest involved in any negotiations, discussions, or communications with the other person and the prohibitions applicable.
									(c)Waivers only when exceptional circumstances exist
 (1)In generalThe head of a covered financial services agency may only grant a waiver of subsection (a) if the head determines that exceptional circumstances exist.
 (2)Review and publicationFor any waiver granted under paragraph (1), the Director of the Office of Government Ethics shall— (A)review the circumstances relating to the waiver and the determination that exceptional circumstances exist; and
 (B)make the waiver publicly available on the Web site of the Office of Government Ethics, which shall include—
 (i)the name of the private person or persons involved in the negotiations or arrangement concerning prospective employment; and
 (ii)the date on which the negotiations or arrangements commenced. (d)ScopeFor purposes of this section, the term negotiations of future employment is not limited to discussions of specific terms or conditions of employment in a specific position.
 604.RecordkeepingThe Director of the Office of Government Ethics shall— (1)receive all employment histories, recusal and waiver records, and other disclosure records for covered executive branch officials necessary for monitoring compliance to this title;
 (2)promulgate rules and regulations, in consultation with the Director of the Office of Personnel Management and the Attorney General, for implementation of this title;
 (3)provide guidance and assistance where appropriate to facilitate compliance with this title; (4)review and, where necessary, assist designated agency ethics officers in providing advice to covered financial services regulators regarding compliance with this title; and
 (5)if the Director determines that a violation of this title may have occurred, and in consultation with the designated agency ethics officer and the Counsel to the President, refer the compliance case to the United States Attorney for the District of Columbia for enforcement action.
								605.Penalties and injunctions
								(a)Criminal penalties
 (1)In generalAny person who violates section 602 or 603 shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both.
 (2)Willful violationsAny person who willfully violates section 602 or 603 shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both.
									(b)Civil enforcement
 (1)In generalThe Attorney General may bring a civil action in the appropriate United States district court against any person who violates, or who the Attorney General has reason to believe is engaging in conduct that violates, section 602 or 603.
									(2)Civil penalty
 (A)In generalUpon proof by a preponderance of the evidence that a person violated section 602 or 603, the court shall impose a civil penalty of not more than the greater of—
 (i)$100,000 for each violation; or (ii)the amount of compensation the person received or was offered for the conduct constituting the violation.
 (B)Rule of constructionA civil penalty under this subsection shall be in addition to any other criminal or civil statutory, common law, or administrative remedy, available to the United States or any other person.
										(3)Injunctive relief
 (A)In generalIn a civil action brought under paragraph (1) against a person, the Attorney General may petition the court for an order prohibiting the person from engaging in conduct that violates section 602 or 603. The court may issue such an order if the court finds by a preponderance of the evidence that the conduct of the person violates section 602 or 603.
 (B)Rule of constructionThe filing of a petition seeking injunctive relief under this paragraph shall not preclude any other remedy which is available by law to the United States or any other person.
										.
				3004.Prohibition of procurement officers accepting employment from Government contractors
 (a)Expansion of prohibition on acceptance by former officials of compensation from contractorsSection 2104 of title 41, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1)— (i)by striking or consultant and inserting consultant, lawyer, or lobbyist; and
 (ii)by striking one year and inserting 2 years; and (B)in paragraph (3), by striking personally made for the Federal agency and inserting participated personally and substantially in; and
 (2)by amending subsection (b) to read as follows:  (b)Prohibition on compensation from affiliates and subcontractorsA former official responsible for a Government contract referred to in paragraph (1), (2), or (3) of subsection (a) shall be prohibited from accepting compensation for two years after awarding such contract from any division, affiliate, or subcontractor of the contractor..
 (b)Requirement for procurement officers To disclose job offers made on behalf of relativesSection 2103(a) of title 41, United States Code, is amended in the matter preceding paragraph (1) by inserting after that official the following: , or for a relative (as defined in section 3110 of title 5) of that official,.
				(c)Requirement on award of Government contracts to former employers
 (1)In generalChapter 21 of title 41, United States Code, is amended by adding at the end the following:  2108.Prohibition on involvement by certain former contractor employees in procurementsAn employee of the Federal Government may not be personally and substantially involved with any award of a contract to, or the administration of a contract awarded to, a contractor that is a former employer of the employee during the 2-year period beginning on the date on which the employee leaves the employment of the contractor..
 (2)Technical and conforming amendmentThe table of sections for chapter 21 of title 41, United States Code, is amended by adding at the end the following:
						2108. Prohibition on involvement by certain former contractor employees in procurements..
 (d)RegulationsThe Administrator for Federal Procurement Policy and the Director of the Office of Management and Budget shall—
 (1)in consultation with the Director of the Office of Personnel Management and the Counsel to the President, promulgate regulations to carry out and ensure the enforcement of chapter 21 of title 41, United States Code, as amended by this section; and
 (2)in consultation with designated agency ethics officers (as defined under section 601 of the Ethics in Government Act of 1978 (5 U.S.C. App.)), monitor compliance with such chapter by individuals and agencies.
					3005.Revolving door restrictions on financial services regulators moving into the private sector
 (a)In generalSection 207 of title 18, United States Code, is amended— (1)by redesignating subsections (e) through (l) as subsections (f) through (m), respectively; and
 (2)by inserting after subsection (d) the following:  (e)Restrictions on employment for financial services regulators (1)In generalIn addition to the restrictions set forth in subsections (a), (b), (c), and (d), a covered financial services regulator shall not—
 (A)during the 2-year period beginning on the date his or her employment as a covered financial services regulator ceases—
 (i)knowingly act as agent or attorney for, or otherwise represent, any other person for compensation (except the United States) in any formal or informal appearance before;
 (ii)with the intent to influence, make any oral or written communication on behalf of any other person (except the United States) to; or
 (iii)knowingly aid, advise, or assist in— (I)representing any other person (except the United States) in any formal or informal appearance before; or
 (II)making, with the intent to influence, any oral or written communication on behalf of any other person (except the United States) to,
											any court of the United States, or any officer or employee thereof, in connection with any
			 judicial or other proceeding, which was actually pending under his or her
			 official responsibility as a  covered financial services regulator during
			 the 1-year period ending on the date his or her employment as a covered
			 financial services regulator ceases or in which he or she
			 participated personally and substantially as a covered financial services
 regulator; or(B)during the 2-year period beginning on the date his or her employment as a covered financial services regulator ceases—
 (i)knowingly act as a lobbyist or agent for, or otherwise represent, any other person for compensation (except the United States) in any formal or informal appearance before;
 (ii)with the intent to influence, make any oral or written communication or conduct any lobbying activities on behalf of any other person (except the United States) to; or
 (iii)knowingly aid, advise, or assist in— (I)representing any other person (except the United States) in any formal or informal appearance before; or
 (II)making, with the intent to influence, any oral or written communication or conduct any lobbying activities on behalf of any other person (except the United States) to,
											any department or agency of the executive branch or Congress (including any committee of Congress),
			 or
			 any officer or employee thereof, in connection with any matter which is
 pending before the department, agency, or Congress.(2)PenaltyAny person who violates paragraph (1) shall be punished as provided in section 216. (3)DefinitionsIn this subsection—
 (A)the term covered financial services regulator has the meaning given that term under section 601 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and
 (B)the terms lobbyist and lobbying activities have the meanings given such terms in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602)..
					(b)Technical and conforming amendments
 (1)Section 103(a) of the Honest Leadership and Open Government Act of 2007 (2 U.S.C. 4702(a)) is amended by striking section 207(e) each place it appears and inserting section 207(f).
 (2)Section 207 of title 18, United States Code, as amended by subsection (a), is amended— (A)in subsection (g), as so redesignated, by striking or (e) and inserting or (f);
 (B)in subsection (j)(1)(B), as so redesignated, by striking subsection (f) and inserting subsection (g); and (C)in subsection (k), as so redesignated—
 (i)in paragraph (2), in the matter preceding subparagraph (A), by striking and (e) and inserting (e), and (f); (ii)in paragraph (4), by striking and (e) and inserting (e), and (f); and
 (iii)in paragraph (7)— (I)in subparagraph (A), by striking and (e) and inserting (e), and (f); and
 (II)in subparagraph (B)(ii), in the matter preceding subclause (I), by striking subsections (c), (d), or (e) and inserting subsection (c), (d), (e), or (f). (3)Section 141(b)(3) of the Trade Act of 1974 (19 U.S.C. 2171(b)(3)) is amended by striking section 207(f)(3) and inserting 207(g)(3).
 (4)Section 7802(b)(3)(B) of the Internal Revenue Code of 1986 is amended by striking and (f) of section 207 and inserting and (g) of section 207. (5)Section 106(p)(6)(I)(ii) of title 49, United States Code, is amended by striking and (f) of section 207 and inserting and (g) of section 207.
					3006.Restrictions on Federal examiners and supervisors of financial institutions
 (a)In generalSection 10(k) of the Federal Deposit Insurance Act (12 U.S.C. 1820(k)) is amended— (1)in the subsection heading—
 (A)by striking One-Year and inserting Two-Year; and (B)by striking Examiners and inserting Examiners and Supervisors;
 (2)in paragraph (1)— (A)by striking subparagraph (B) and inserting the following:
							
 (B)served— (i)not less than 2 months during the final 12 months of the employment of the person with such agency or entity as the senior examiner (or a functionally equivalent position) of a depository institution or depository institution holding company with continuing, broad responsibility for the examination (or inspection) of that depository institution or depository institution holding company on behalf of the relevant agency or Federal reserve bank; or
 (ii)as a supervisor of the senior examiner with responsibility for managing the oversight of not more than 5 depository institutions or depository institution holding companies on behalf of the relevant agency or Federal reserve bank; and; and
 (B)in subparagraph (C)— (i)in the matter preceding clause (i), by striking 1 year and inserting 2 years;
 (ii)in clause (i), by striking or and inserting a semicolon; (iii)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (iv)by adding at the end the following:  (iii)a business entity, firm, or association that represents the depository institution or depository institution holding company for compensation.;
 (3)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; (4)by inserting after paragraph (1) the following:
						
 (2)Application of penalties for supervisorsA supervisor of a large financial service regulatory agency or a supervisor of a senior examiner shall be subject to the penalties described in paragraph (7) if the supervisor of the senior examiner or the senior examiner knowingly accepts compensation during the period beginning on the date on which the service of the supervisor or senior examiner is terminated and ending on the date that is 2 years after the date on which the service on which the service of the supervisor or senior examiner is terminated—
 (A)as— (i)an employee;
 (ii)an officer; (iii)a director; or
 (iv)a consultant; and (B)from—
 (i)a depository institution; (ii)a depository institution holding company that is designated by the Financial Stability Oversight Council as a systemically important financial market utility under section 804 of the Payment, Clearing, and Settlement Supervision Act of 2010 (12 U.S.C. 5463); or
 (iii)a business entity, firm, or association that represents an institution described in clause (ii) for compensation.;
 (5)in paragraph (4), as so redesignated, by striking or other company. and inserting or other company, firm, or association.; and (6)in the matter preceding clause (i) of subparagraph (A) of paragraph (7), as so redesignated, by striking other company and inserting other company, firm, or association.
 (b)Technical and conforming amendmentsSection 10(k) of the Federal Deposit Insurance Act (12 U.S.C. 1820(k)) is amended— (1)in paragraph (1), by striking paragraph (6) and inserting paragraph (7);
 (2)in paragraph (5)(A), as so redesignated, by inserting and paragraph (2) before the period at the end; and (3)in paragraph (7), as so redesignated—
 (A)in subparagraph (A)— (i)by striking subject to paragraph (1) and inserting subject to paragraph (1) or (2); and
 (ii)by striking paragraph (1)(C) and inserting paragraph (1)(C) or paragraph (2); and (B)in subparagraph (C)—
 (i)by striking person described in paragraph (1) and inserting person described in paragraph (1) or (2); and (ii)by inserting paragraph (2) before the period at the end.
							IVSeverability
 4001.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.
